DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/28/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 2/28/2022.  
Claims 1 and 17 have been amended.  

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Yu in view of Bhakta does not teach “determining a user account associated with the mobile device notification by using the mobile device notification to identify the user account associated with the mobile device notification” (Pages 12-13), the Examiner respectfully disagrees.  
The Examiner’s opinion is that the system described within Bhakta needs to identify the user account from the incoming notification in order to display the notification in accordance with the user account notification preferences.  (Page 5 [0038] “incoming caller's caller ID may be displayed or announced, or the incoming caller may be identified in the notification message using an alias specified by the user”) 
	Bhakta teaches that user preferences are stored in the call notification controller.  (Fig. 2 [102/104] equivalent to the claimed “television receiving device” and Page 4 [0030] “In some embodiments, however, the parameters and preferences may also be stored in a memory within, or associated with, the call notification controller 102. This is useful for places that a person frequently visits such as the person's health club. Having the parameters and preferences stored within the call notification controller 102 allows the system to remember the setup with only the need to make modifications for updates or changed information.”)
	Bhakta additionally teaches that “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.”  (Page 4 [0031])  
Bhakta teaches this occurs when presenting the call notification message.  (Fig. 3 [318] and Page 5 [0038-0039] “incoming caller's caller ID may be displayed or announced, the incoming caller may be identified in the notification message using an alias specified by the user. The use of incoming caller aliases is useful in maintaining the user's privacy.  Once the incoming call notification message has been presented in 318, either visually using notification displays 106 or audibly using notification speakers 108, the method proceeds to 320 to determine whether the incoming call has ended.”)  Therefore, while the user account is already determined prior to sending the notification, Bhakta still refers to the user account preferences based on the call notification message in order to properly display the call notification message.  
	Accordingly, the Examiner respectfully disagrees with the Appellant’s assertion that Yu in view of Bhakta does not teach “forwarding of the wireless mobile device notification to the television receiving device enabling determination by the television receiving device of a user account associated with the mobile device notification” and more specifically, that Bhakta does not teach “enabling determination by the television receiving device of a user account associated with the mobile device notification”.  
Separately from above, the Examiner finds it necessary that Bhakta would need to identify the user account associated with the notification in order to refer to the stored notification preferences of the user upon receiving a call notification because the call notification system is described as being used in locations that have the potential of a large number of users (Page 3 [0026] the system/method implemented in a “sports bar”, Page 3 [0029] “lecture halls or libraries” and Page 4 [0030] “health club”), with each user having a plurality of different stored notification preferences.  (Page 4 [0031-0033])  The Examiner finds it difficult to imagine implementing such a system that did not identify the .  

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US-8,718,638 hereinafter, Yu) in view of Bhakta et al. (US-2007/0049255 hereinafter, Bhakta).
Regarding claim 12, Yu teaches a television receiving device (Fig. 3A [306]) comprising:
	at least one television receiving device processor (Col. 6 line 64 through Col. 7 line 3 i.e. inherent to the television connected to the wireless network); and
	at least one memory coupled to the television receiving device processor, the at least one memory having computer executable instructions stored thereon that, when executed by the at least one television receiving device processor (again, inherent to a television connected to the wireless network), cause the following to be performed:
		determine presence of a first wireless mobile device on a short-range wireless network or on a wireless local area network on which the television receiving device is also present; (Col. 7 lines 61-65 and Fig. 4B [B-1])

		in response to receiving the wireless mobile device notification from the first wireless mobile device, display the wireless mobile device notification on a presentation device connected to the television receive device (Fig. 4B [410 & 420]) while the presentation device display programming received form the television receiving device (Col. 8 lines 55-60), wherein the displaying the wireless mobile device notification on the presentation device includes:
			determining a user account associated with the mobile device notification; (Col. 8 lines 41-46 and Col. 9 lines 4-8)
			determining whether an indication has been received that a user associated with the user account is currently viewing the presentation device.  (Col. 8 lines 4-11, Col. 8 lines 41-46 and Col. 9 lines 4-8)
	Yu teaches based on determining the user is current viewing the television device, transmitting and displaying notification of the incoming call to the television device (Fig. 4A, 4B and Col. 8 lines 3-23), but differs from the claimed invention by not explicitly reciting retrieving user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on the presentation device connected to the television receiving device and displaying the wireless mobile device notification on the presentation device connected to the television receiving device 
	In an analogous art, Bhakta teaches a system and method for informing wireless device users of incoming calls (Abstract) that includes displaying, by at least one computer processor (Fig. 1 [116]) of the wireless mobile device (Fig. 1 [110]), a graphical user interface selection menu on the display of the wireless mobile device, the graphical user interface selection menu providing selectable options for the user to choose regarding whether to enable the wireless mobile device to forward wireless mobile device notifications to the television receiving device for display on the presentation device connected to the television receiving device (Fig. 3 [304] and Page 4 [0030-0033]) that includes:
	determining a user account associated with the mobile device notification by using the mobile device notification to identify the user account associated with the mobile device notification; (Page 4 [0030-0033] “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.”, Fig. 3 [318] and Page 5 [0038-0039] “incoming caller's caller ID may be displayed or announced, or the incoming caller may be identified in the notification message using an alias specified by the user. The use of incoming caller aliases is useful in maintaining the user's privacy.”)
retrieving user preferences associated with the user to indicate the level of detail of the notifications to display and to display the notifications according to the preferences.  (Page 4 [0031] “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.”, Page 4 [0033] “the preference settings enabled while the user is at a library may list the user's boss as a preferred caller, while the preferences enabled at a basketball arena may block calls from the user's boss” and Page 4 [0032])

	Regarding claim 13, Yu in view of Bhakta teaches receiving, from a television receiving device management application running on the first wireless mobile device, a push notification generated by a different application running on the first wireless mobile device.  (SMS, incoming call, see Yu Fig. 4B, Col. 8 lines 29-60, Fig. 4E [430] and Col. 9 lines 56-62)
	Regarding claim 14, Yu in view of Bhakta teaches wherein the displaying the wireless mobile device notification on the presentation device includes:
	based on the determination whether the indication has been received that the user associated with the user account is currently viewing the presentation device (Yu Col. 8 lines 4-11), displaying the wireless mobile device notification on the presentation device connected to the television receiving device.  (Yu Col. 8 lines 12-23)
	Regarding claim 15, Yu in view of Bhakta teaches determine presence of a plurality of wireless mobile devices on a short-range wireless network or on a wireless local area network on which the television receiving device is also present; (Yu Col. 4 lines 3-12)
	receive, by the television receiving device, a plurality of push notification over the short-range wireless network or on the wireless local area network on which the television 
	for each of the plurality of push notifications, as each of the plurality of push notifications is received by the television receiving device, display the push notification on the presentation device connected to the television receiving device.  (Bhakta Page 5 [0035])

Allowable Subject Matter








Claims 1-11 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 2/28/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  Applicant’s claims 1 and 17 recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 5/13/2020, 3/8/2021, 6/28/2021 and 2/28/2022 and during the interview held on 7/7/2021.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646